J-A21034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DANIEL NIETZOLD, PATRICIA               :   IN THE SUPERIOR COURT OF
 NIETZOLD                                :        PENNSYLVANIA
                                         :
                   Appellants            :
                                         :
                                         :
              v.                         :
                                         :
                                         :   No. 3106 EDA 2017
 OLYMPUS AMERICA INC.; OLYMPUS           :
 CORPORATION OF THE AMERICAS;            :
 OLYMPUS MEDICAL SYSTEM CORP.;           :
 AND CUSTOM ULTRASONICS, INC.            :

              Appeal from the Order Entered August 18, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                  No(s): February Term 2016 No. 001031


BEFORE: PANELLA, J., OLSON, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                      FILED MAY 13, 2019

      Daniel Nietzold and Patricia Nietzold appeal from the order that granted

the preliminary objections of Olympus Medical System Corp. (OMSC) asserting

lack of personal jurisdiction. The Nietzolds also contend that the trial court

should not have granted the motion brought by other defendants – Olympus

America, Inc. (OAI), Olympus Corporation of the Americas (OCA) (collectively,

OA), and Custom Ultrasonics, Inc. (Custom) – for a forum non conveniens

dismissal.

      We recently considered arguments and evidence materially identical to

those here, in Vaughan v. Olympus America, Inc., ___ A.3d ___, 2019 PA

Super 112 (filed April 10, 2019). We concluded in Vaughan that Pennsylvania

could exert specific jurisdiction over OMSC and that the forum non conveniens
J-A21034-18



dismissal was improper. We reach the identical conclusions here for the

reasons set forth in Vaughan.

     Orders reversed; case remanded; jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/19




                                   -2-